  Case 18-26902         Doc 35     Filed 03/04/19 Entered 03/04/19 09:06:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26902
         CHARISSA A STIEFVATER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-26902        Doc 35      Filed 03/04/19 Entered 03/04/19 09:06:06                 Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                       $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                      $0.00
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $0.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid          Paid
A/R Concepts                   Unsecured         200.00           NA           NA            0.00        0.00
ADTALEM GLOBAL EDUCATION       Unsecured      2,500.00       2,297.70     2,297.70           0.00        0.00
AMERICRED                      Unsecured         425.00           NA           NA            0.00        0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          22.65        22.65           0.00        0.00
CAINE & WEINER                 Unsecured         275.00           NA           NA            0.00        0.00
CAPITAL ONE BANK USA           Unsecured      1,206.00       1,206.01     1,206.01           0.00        0.00
CERTIFIED SERVICES INC         Unsecured          78.00           NA           NA            0.00        0.00
CREDIT ONE BANK                Unsecured         606.00           NA           NA            0.00        0.00
ERIC STIEFVATER                Unsecured           0.00           NA           NA            0.00        0.00
LVNV FUNDING                   Unsecured            NA         606.37       606.37           0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         350.00           NA           NA            0.00        0.00
MID AMERICA BANK & TRUST       Unsecured         503.00           NA           NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          25.00           NA           NA            0.00        0.00
NELNET                         Unsecured     48,069.00     89,269.48     89,269.48           0.00        0.00
NORDSTROM                      Unsecured      1,500.00            NA           NA            0.00        0.00
ONEMAIN FINANCIAL              Unsecured      2,203.00       2,303.52     2,303.52           0.00        0.00
PNC MORTGAGE                   Unsecured      5,000.00            NA           NA            0.00        0.00
PNC MORTGAGE                   Secured              NA       1,362.11     1,362.11           0.00        0.00
PNC MORTGAGE                   Secured      225,000.00    228,246.51    229,608.62           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         618.00        618.45       618.45           0.00        0.00
SANTANDER CONSUMER USA         Unsecured     12,124.00     16,199.32     16,199.32           0.00        0.00
SANTANDER CONSUMER USA         Secured       20,000.00     15,600.00     15,600.00           0.00        0.00
SHORT TERM LOANS LLC           Unsecured            NA       1,216.38     1,216.38           0.00        0.00
SYNCHRONY BANK                 Unsecured         776.00           NA           NA            0.00        0.00
US DEPT OF ED/NELNET           Unsecured     40,932.00            NA           NA            0.00        0.00
WORLD FINANCE CORPORATION      Unsecured         596.00        610.41       610.41           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-26902         Doc 35      Filed 03/04/19 Entered 03/04/19 09:06:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $229,608.62                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $15,600.00                $0.00            $0.00
       All Other Secured                                  $1,362.11                $0.00            $0.00
 TOTAL SECURED:                                         $246,570.73                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $114,350.29                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
